Detailed Action
This action is in response to the application filed on March 25, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on March 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation and claim objection
	Claims 1-20 are objected to for using the term “part.” 
Some of the exemplary claims that use the term, “part” are:
	1. An information processing apparatus comprising:

a migration part that migrates a system by migrating one or more files at a migration source to a migration destination;
a detecting part that detects an edit of a file at the migration source; and
an incorporating part that, if the edit of the file at the migration source is detected by the detecting part while the system is being migrated by the migration part, incorporates edited content of the file at the migration source into the migration destination.
2. The information processing apparatus according to Claim 1,
wherein if the file that undergoes the edit at the migration source is present at the migration destination, the incorporating part incorporates the edited content of the file at the migration source into the migration destination.
3. The information processing apparatus according to Claim 1,
wherein if the file that undergoes the edit at the

	With respect to the first prong of 112(f) claim analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.
	It appears that applicant intends to invoke 112(f) for the claims. If so, applicant is invited to clearly indicate the meaning of “part” as used in the claims and/or use the proper means plus function language.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102 as being as being anticipated by Sato et al. (US20050055402A1).

Regarding claim 1, Sato discloses “An information processing apparatus comprising: a migration part that migrates a system by migrating one or more files at a migration source to a migration destination; (See Fig. 1, Fig. 8 and [0018]) (File system that the migration source file sharing device has is caused to migrate to the migration destination file sharing device, and also includes a case where part of the file system is caused to migrate. The migration destination NAS 30 provides the client 10 with the requested data from the migration source storage region 33.)

“a detecting part that detects an edit of a file at the migration source;” (See [0030]) (detecting the migration status of data to which access has been requested by the host computer; providing the data from the file system of the migration destination file sharing device in a case where the detected migration status of the data is a status where the data can be used from the file system of the migration. Data provided from the migration source storage region 33 to the client 10 having an access right in the read/write mode.)

“and an incorporating part that, if the edit of the file at the migration source is detected by the detecting part while the system is being migrated by the migration part, incorporates edited content of the file at the migration source into the migration destination.” (See Fig. 3, Fig. 5-7 and [0090]) (Data is copied to the migration destination storage region 34 in a predetermined order beginning with files that have not yet been copied (S29) Data waiting to be copied can be grasped by checking the “status” in the file system configuration information. With respect to data for which copying has started from the “not copied” status, the “being copied” status is given thereto and registered in the file system configuration information (S30). When copying is completed, the status of the copied data is changed from “being copied” to “copied” (S31). The processing of S25 to S31 is repeated until copying is completed with respect to all of the designated migration target data (S32). When all of the migration target data has migrated (S32: YES), data migration processing ends. The migration destination NAS 30 provides the data requested by the client 10 in a read/write mode from the migration source storage region 33 (S45).)

Regarding claim 2, Sato discloses “The information processing apparatus according to Claim 1, wherein if the file that undergoes the edit at the migration source is present at the migration destination, the incorporating part incorporates the edited content of the file at the migration source into the migration destination.” (See Fig. 7 and [0047]) (the migration destination file server manages the status of data copying with four types of statuses: “not copied”, “being copied”, “copied”, and “accessing migration source”. In a case where an access request from a client arises during data migration, the migration destination file server checks the status of the data to which access has been requested.  the migration destination NAS 30 provides the data requested by the client 10 in a read/write mode from the migration source storage region 33 (S45).

Regarding claim 3, Sato discloses “The information processing apparatus according to Claim 1, wherein if the file that undergoes the edit at the migration source is not present at the migration destination, the incorporating part stores at the migration source the file that has undergone the edit and thereafter the migration part migrates the file that has undergone the edit to the migration destination. (See Fig. 1 and [0018]) (File system that the migration source file sharing device has is caused to migrate to the migration destination file sharing device, and also includes a case where part of the file system is caused to migrate.)

Regarding claim 4, Sato discloses “The information processing apparatus according to Claim 2, wherein if the file that undergoes the edit at the migration source is not present at the migration destination, the incorporating part stores at the migration source the file that has undergone the edit and thereafter the migration part migrates the file that has undergone the edit to the migration destination.” (See Fig. 5-Fig.8)

Regarding claim 5, Sato discloses “The information processing apparatus according to Claim 1, wherein if the file that undergoes the edit is migrated to the migration destination during a process of being edited and before being stored while the system is being migrated, the incorporating part incorporates the edited content at the migration source into the migration destination.” (See Fig. 5-Fig.8)


Regarding claim 6, Sato discloses “The information processing apparatus according to Claim 1, wherein if a file that has been migrated is edited at the migration source while the system is being migrated, the incorporating part incorporates the edited content at the migration source into the migration destination.” (See Fig. 5-Fig.8)

Regarding claim 7, Sato discloses “The information processing apparatus according to Claim 2, wherein if the edit of the file at the migration source is detected by the detecting part, the incorporating part reads a corresponding file at the migration destination, and if the file at the migration source has been edited and stored at the migration source, the incorporating part incorporates the edited content into the corresponding file at the migration destination and stores the corresponding file at the migration destination”. (See Fig. 5-Fig.8) (See 0069], [0118]) (The data migration status of each file included in the shared file system is managed in file units per migration target migration source shared file system. That is, the filename, the migration status of that file and it’s not-copied use frequency are corresponded. Data can be appropriately provided in correspondence to the migration status of the data.)

Regarding claim 8, Sato discloses “The information processing apparatus according to Claim 5, wherein if the edit of the file at the migration source is detected by the detecting part, the incorporating part reads a corresponding file at the migration destination, and if the file at the migration source has been edited and stored at the migration source, the incorporating part incorporates the edited content into the corresponding file at the migration destination and stores the corresponding file at the migration destination.” (See Fig. 5-Fig.8 and [0096]) (The migration destination NAS 30 provides the data requested by the client 10 in a read/write mode from the migration source storage region 33 (S45).)

Regarding claim 9, Sato discloses “The information processing apparatus according to Claim 6, wherein if the edit of the file at the migration source is detected by the detecting part, the incorporating part reads a corresponding file at the migration destination, and if the file at the migration source has been edited and stored at the migration source, the incorporating part incorporates the edited content into the corresponding file at the migration destination and stores the corresponding file at the migration destination.” (See Fig. 5-Fig.8)

Regarding claim 10, Sato discloses “The information processing apparatus according to Claim 1, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part.” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units. The client 10 identifies the access destination on the basis of the host name and the IP address.)

Regarding claim 11, Sato discloses “The information processing apparatus according to Claim 2, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part.” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units.)

Regarding claim 12, Sato discloses “The information processing apparatus according to Claim 3, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part.” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units.)

Regarding claim 13, Sato discloses “The information processing apparatus according to Claim 4, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part.” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units. The client 10 identifies the access destination on the basis of the host name and the IP address.)

Regarding claim 14, Sato discloses “The information processing apparatus according to Claim 5, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification  information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units. The client 10 identifies the access destination on the basis of the host name and the IP address.)

Regarding claim 15, Sato discloses “The information processing apparatus according to Claim 6, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part.” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units. The client 10 identifies the access destination on the basis of the host name and the IP address.)
Regarding claim 16, Sato discloses “The information processing apparatus according to Claim 7, wherein the migration part includes an acquiring part that acquires a file structure at the migration source and one or more identification information items each of which identifies a file at the migration source, a copying part that copies the file structure and the one or more identification information items to the migration destination before migration of content data items of the one or more files at the migration source, and a data acquiring part that acquires a content data item of a file at the migration source, and wherein the migration part migrates the content data item to a corresponding location of the file structure, the content data item being acquired by the data acquiring part, the file structure being copied to the migration destination by the copying part.” (See Fig. 5-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units. The client 10 identifies the access destination on the basis of the host name and the IP address.)
Regarding claim 17, Sato discloses “The information processing apparatus according to Claim 1, further comprising: a migration-destination manager that serves as the migration destination and that manages a plurality of files.” (See Fig. 1-8)

Regarding claim 18, Sato discloses “The information processing apparatus according to Claim 2, further comprising: a migration-destination manager that serves as the migration destination and that manages a plurality of files.” (See Fig. 5-8)

Regarding claim 19, Sato discloses “An information processing system comprising: the information processing apparatus according to Claim 1; and a migration-source manager that serves as the migration source and that manages a plurality of files to be migrated.” (See Fig. 1-8)

Regarding claim 20, Sato discloses “A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: migrating a system by migrating one or more files at a migration source to a migration destination; detecting an edit of a file at the migration source; and if the edit of the file at the migration source is detected while the system is being migrated, incorporating edited content of the file at the migration source into the migration destination.” (See Fig. 1-8 and [0052]) (The migration source shared file system 21 stores, in a hierarchy, numerous files shared by the client’s 10. For example, a storage region is formed by connecting a storage device such as a hard disk drive or a memory device with a SAN (Storage Area Network). The shared file system 21 uses the logical storage region formed on the physical storage region to store data in file units. The client 10 identifies the access destination on the basis of the host name and the IP address. Data provided from the migration source storage region 33 to the client 10 having an access right in the read/write mode.)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154